Name: Commission Regulation (EC) NoÃ 419/2009 of 20Ã May 2009 entering a name in the register of protected designations of origin and protected geographical indications (Kiwi de lÃ¢ Adour (PGI))
 Type: Regulation
 Subject Matter: marketing;  international trade;  plant product;  Europe;  consumption
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 125/60 COMMISSION REGULATION (EC) No 419/2009 of 20 May 2009 entering a name in the register of protected designations of origin and protected geographical indications (Kiwi de lAdour (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, Frances application to enter the name Kiwi de lAdour in the register was published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 263, 16.10.2008, p. 5. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed FRANCE Kiwi de lAdour (PGI)